DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in benefit of U.S. Provisional Application No. 62/822,325, filed March 22, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 19 and 20 recite “declaratively defining a task model of a task using a task modelling language; storing the task model in a computer-readable storage medium; generating a natural language grammar based on the task model; storing the natural language grammar in the computer-readable storage medium; receiving a user input from the 
	This judicial exception is not integrated into a practical application. In particular, claims 1, 19, and 20 recite the additional elements of “processor” and “computer readable storage medium” as per the independent claims. For example, in [0039-0040] of the as filed specification, there is a description of using a general purpose computing environment or computing device as recited in [0017]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
	With respect to claim 2 the claim relates to interpreting the user input comprises determining whether the user input includes a user-defined parameter value to be assigned to the parameter; and in response to a determination that the user input includes the user-defined parameter value, assigning 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirzel et al. (US Pub No. 2020/0065377).
Regarding claims 1, 19, and 20, Hirzel teaches a method of providing a conversational agent for interacting with a user (see [0003], “system of providing a computer natural language conversational agent”), the method comprising: 
declaratively defining a task model of a task using a task modelling language; (see [0003] where the data model (eg. task model) “customizes a dialog and building of the event-processing rule (eg. task)”, and the data model is defined in a language within the “business data model definition (BMD) file 102” in [0043])
storing the task model in a computer-readable storage medium; storing the natural language grammar in the computer-readable storage medium; (see [0005], where “A computer readable storage medium storing a program of instructions executable by a machine”)
generating a natural language grammar based on the task model; (see [0059], where “a grammar for specifying rules may be provided. For example, as a controlled natural language (CNL), BERL is both controlled, implying it strictly follows a grammar, and at the same time is natural, and designed to look like a natural language.”)
receiving a user input from the user; (see [0003], where “method may also include receiving a natural language utterance from a user”)
interpreting the user input with a processor based on the task model and the natural language grammar; (see [0003], where the “method may further include interpreting the natural language utterance according to the grammar as specialized to the data model”, and see [0004] for processor)
generating an agent response to the user input with the processor based on the task model; and communicating the agent response to the user. (see [0003], for “determining based on the interpreting of the natural language utterance, the grammar, the data model, and context of interaction with the user, a natural language prompt for the computer natural language conversational agent to output to the user.”)
As to claims 19 and 20, system claim 19 and CRM claim 20 are related in the steps of claim 1 method, with each claimed element's function corresponding to the claimed CRM step. Accordingly claims 19 and 20 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Hirzel teaches a processor and a memory (see [0004] processor, and [0109] memory).

Regarding claim 2, Hirzel teaches the task model comprises a parameter that must be assigned a value in order to complete the task; (see [0094], where “A conversational agent of the present disclosure in one embodiment allows an author or user to specify an event-processing rule via a natural-language dialog. The conversational authoring environment guides the dialog with prompts and generates the event-processing rule, for example, in the format that can be executed or processed by an event-processing system.” and the building the rule requires parameters that are input by the user)
the interpreting the user input comprises determining whether the user input includes a user-defined parameter value to be assigned to the parameter; and the method further comprises, in response to a determination that the user input includes the user-defined parameter value, assigning the user-defined parameter value to the parameter. (see [0096-0100], for an example natural-language dialog with the conversational agent, where the user inputs the value “get the amount property”, which is interpreted by the data model (eg. task model): “The data model contains the list of known fields (eg. parameters), which enables the methodology in one embodiment to determine that 'amount' is a valid field for this data model.”)

Regarding claim 3, Hirzel teaches the task model comprises a parameter that must be assigned a value in order to complete the task; the interpreting the user input comprises determining whether the user input includes a user-defined parameter value to be assigned to the parameter; (see [0096-0100], for an example natural-language dialog with the conversational agent, where the user inputs the value “get the amount property”, which is interpreted by the data model (eg. task model): “The data model contains the list of known fields (eg. parameters), which enables the methodology in one embodiment to determine that 'amount' is a valid field for this data model.”)
and the generating the agent response comprises, in response to a determination that the user input does not include the user-defined parameter value, one of a group consisting of: generating an explanation of why the user input is not relevant to the parameter; generating a prompt to enter the user-defined parameter value. (see [0096-0101], where in the example dialog, “trying to build a "property/field access" operation is also allowed, but if the user tried to access the 'amount' property (for example, the user wrote line 19 (from table 1) verbatim, at an appropriate place in the dialogue (for example Table 10, replacing line 23)), it would result in an error, since 'amount' is not a valid field in that data model. The bot in one embodiment would respond with an error, and helpfully tell the user what the allowed field names are”; see also [0086], where “The rule bot of the present disclosure is able to conduct a natural language conversation with a user and guides the user toward authoring a rule, providing help and error repair along the way.”)

Regarding claim 4, Hirzel teaches the method of claim 1, wherein: the task model comprises a plurality of parameters that must be assigned a value in order to complete the task; (see [0043], where the data model is defined in a language within the “business data model definition (BMD) file 102”, and see [0077], where “After parsing the BMD, the rule bot represents it as a "Business Object Model" (BOM), which is a simple object type representation. The rule bot extracts concept names, field names, and enumeration values to prepare the NLU entity extractor. The NLU entity extractor is then trained so it can extract those NLU entities from the user input. (eg. plurality of parameters)”)
the interpreting the user input comprises determining whether the user input includes a first user-defined parameter value to be assigned to a first parameter of the plurality of parameters; and the method further comprises, in response to a determination that the user input includes the first user-defined parameter value, assigning the first user-defined parameter value to the first parameter. (see [0048] for an example of the assigning of rule parameters through dialog: “For example, early in the dialog, the event clause of a rule might be in the undefined state 302. Later, after a few dialog turns, the rule bot might assume that the human wants to fill the event clause with "when a transaction occurs, called 'the transaction', causing a state transition to the filled state 304. At this point, the rule bot might prompt the human for confirmation.”)

Regarding claim 5, Hirzel teaches the interpreting the user input further comprises determining whether the user input includes a second user-defined parameter value to be assigned to a second parameter of the plurality of parameters; (see [0043], where the data model is defined in a language within the “business data model definition (BMD) file 102”, and see [0077], where “After parsing the BMD, the rule bot represents it as a "Business Object Model" (BOM), which is a simple object type representation. The rule bot extracts concept names, field names, and enumeration values to prepare the NLU entity extractor. The NLU entity extractor is then trained so it can extract those NLU entities from the user input. (eg. where entities consist of one type of the plurality of parameters that may be interpreted from user input)”, and the second parameter is included within the plurality of parameters; see also [0048], where within the example cited in claim 4, “The rule bot in one embodiment of the present disclosure uses the state machine shown in FIG. 3 to track its understanding of the human…the rule bot might prompt the human for confirmation…if the human accepts the event clause, it transitions to the accepted state 308, and the dialog moves on to a different part of the rule.”, and the next part of the rule will consist of the next parameter)
and the method further comprises, in response to a determination that the user input includes the second user-defined parameter value, assigning the second user-defined parameter value to the second parameter. (see [0051], where the dialog controller “drives the conversation until the rule is ready to be deployed.”, and see [0053-54] for the formal method of how, through conversation, the dialog controller collects information from the user to complete the AST (abstract syntax tree) that is required for rule deployment: “State machines shown in FIGS. 6-9 coordinate the basic flow of the conversation, which is to fill all the nodes in the AST and then ask for confirmation that the rule is correct and ready for deployment…The rule-fill state machine (FIG. 7) is a loop that first selects the next AST node (eg. assigning next parameter) to fill (next-focus state) and then updates the rule ( fill state). Event-fill, cond-fill and actions-fill may operate based on a similar state machine.”)

Regarding claim 6, Hirzel teaches wherein the generating the agent response comprises generating a prompt to enter a second user-defined parameter to be assigned to a second parameter of the plurality of parameters. (see [0044], where “The dialog controller 208 uses the natural-language generator (NLG) 210 to talk back to the human 202….Through the flow of the conversation, the dialog controller 208 fills in the pieces of the partial tree (eg. this includes the second parameter), including a partially filled-in abstract syntax tree (AST) 212 for a BERL rule 214.” see [0051], for the “a dialog controller (e.g., shown at 208 in FIG. 2) and how it uses the partial tree to drive the conversation towards its desired outcome, a complete accepted rule, e.g., BERL rule.”)

Regarding claim 7, Hirzel teaches the user input is a first user input; (see p. 10, Table 15, for an example conversation, where H is a user: “H: Put the maximum of len in "mxl".”) the agent response is a first agent response; (see p. 10, Table 15, “C: Okay, Max "len" as "mxl". Any other aggregations?”, where C is the conversational agent) the method further comprises:  receiving a second user input in response to the first agent response; (see Table 15, “H: Calculate the maxCount of len and put it in "num".”) interpreting the second user input with the processor based on the task model and the natural language grammar; (see [0003], where the “method may further include interpreting the natural language utterance according to the grammar as specialized to the data model”, and see [0004] for processor) 
generating a second agent response to the second user input with the processor based on the task model; and the generating a second agent response comprises one of a group consisting of: generating an acknowledgment of the assigning the modified first user-defined parameter value to the first parameter; and generating a second prompt to enter the second-user defined parameter; and communicating the second agent response to the user; (see Table 15, “C: Okay, MaxCount "len" as "num". Any other aggregations?”, where the agent acknowledges the entered aggregations parameter and communicates the response asking for the next parameter) the second user input includes a modified first user-defined parameter value assigned to the first parameter; the method further comprises assigning the modified first user-defined parameter value to the first parameter; (see Table 15, “H: Calculate the maxCount of len and put it in "num"   C: Okay, MaxCount "len" as "num". Any other aggregations?”, and num is assigned to the aggregation parameter)

Regarding claim 9, Hirzel teaches wherein: the task model comprises a plurality of parameters that must be assigned a value in order to complete the task; the interpreting the user input comprises determining whether the user input includes a user-defined parameter value relevant to any parameter of the plurality of parameters; (see [0032], “Instead, a conversational agent can understand free-flow colloquial utterances from the human. In the back-and-forth turns of conversation, a rule bot guides the human through providing all the relevant parts of an event-processing rule piece-meal.”)
and the generating the agent response comprises, in response to a determination that the user input does not include a user-defined parameter value relevant to any parameter of the plurality of parameters, one of a group consisting of: generating an explanation of why the user input is not relevant to any parameter of the plurality of parameters; and generating a prompt to enter a first user-defined parameter value relevant to a first parameter of the plurality of parameters. (see [0096-0101], where in the example dialog, “trying to build a "property/field access" operation is also allowed, but if the user tried to access the 'amount' property (for example, the user wrote line 19 (from table 1) verbatim, at an appropriate place in the dialogue (for example Table 10, replacing line 23)), it would result in an error, since 'amount' is not a valid field in that data model. The bot in one embodiment would respond with an error, and helpfully tell the user what the allowed field names are”; see also [0086], where “The rule bot of the present disclosure is able to conduct a natural language conversation with a user and guides the user toward authoring a rule, providing help and error repair along the way.”)

Regarding claim 10, the task model comprises a plurality of parameters that must be assigned a value in order to complete the task; (see [0004], where “The determined natural language prompt may be output to the user. The at least one hardware processor may fill the partial tree data structure based on the natural language prompt and the natural language utterance from the user.”)
the method further comprises, before receiving the user input, prompting the user to enter a first user-defined parameter value to be assigned to a first parameter of the plurality of parameters (see [0048] for an example of the assigning of rule parameters through dialog: “For example, early in the dialog, the event clause of a rule might be in the undefined state 302. Later, after a few dialog turns, the rule bot might assume that the human wants to fill the event clause with "when a transaction occurs, called 'the transaction', causing a state transition to the filled state 304. At this point, the rule bot might prompt the human for confirmation.”)
the interpreting the user input comprises determining whether the user input includes a second user-defined parameter value to be assigned to a second parameter of the plurality of parameters; (see  [0048], where within the example cited in claim 4, “The rule bot in one embodiment of the present disclosure uses the state machine shown in FIG. 3 to track its understanding of the human…the rule bot might prompt the human for confirmation…if the human accepts the event clause, it transitions to the accepted state 308, and the dialog moves on to a different part of the rule.”, and the next part of the rule will consist of the next parameter)
the method further comprises, in response to a determination that the user input comprises the second user-defined parameter value, assigning the second user-defined parameter value to the second parameter of the plurality of parameters;. (see [0051], where the dialog controller “drives the conversation until the rule is ready to be deployed.”, and see [0053-54] for the formal method of how, through conversation, the dialog controller collects information from the user to complete the AST (abstract syntax tree) that is required for rule deployment: “State machines shown in FIGS. 6-9 coordinate the basic flow of the conversation, which is to fill all the nodes in the AST and then ask for confirmation that the rule is correct and ready for deployment…The rule-fill state machine (FIG. 7) is a loop that first selects the next AST node (eg. assigning next parameter) to fill (next-focus state) and then updates the rule ( fill state). Event-fill, cond-fill and actions-fill may operate based on a similar state machine.”)
and the generating the agent response comprises generating a prompt to enter the first user-defined parameter value to be assigned to the first parameter (see [0044], where “The dialog controller 208 uses the natural-language generator (NLG) 210 to talk back to the human 202….Through the flow of the conversation, the dialog controller 208 fills in the pieces of the partial tree (eg. this includes the first parameter), including a partially filled-in abstract syntax tree (AST) 212 for a BERL rule 214.” see [0051], for the “a dialog controller (e.g., shown at 208 in FIG. 2) and how it uses the partial tree to drive the conversation towards its desired outcome, a complete accepted rule, e.g., BERL rule.”)

Regarding claim 11, Hirzel teaches receiving the user input comprises receiving the user input at an agent manager; the generating an agent response comprises: transmitting the interpreted user input to a plurality of secondary conversational agents; (see [0062], where there exists more than one state machine, each interpreted as a conversational agent, and the dispatch state machine being a secondary conversational agent: “The top-level state machine composes the dispatch state machine in parallel with the main state machine. Parallel composition, indicated by a dashed line, is a concept from hierarchical state machines. It means that at any given time, the system (eg. agent manager) is in one state of the left state machine and in one state of the right state machine, simultaneously. Any event gets sent to both state machines and can cause transitions in either or both.”) 
receiving a plurality of secondary replies from the plurality of secondary conversational agents; selecting a selected secondary reply of the plurality of secondary replies; setting the selected secondary reply as the agent response. (see [0062], where “Furthermore, the two state machines can communicate with each other. Specifically, the dispatch state machine can generate events (eg. secondary response to the user) that preempt the execution of the main state machine. For example, if dispatch generates the event reset, that causes a transition from the current active state in main to reset where the entire rule is set to undefined. Afterwards, control goes back to the start state of the main state machine.”)

Regarding claim 12, the task model is a primary task model of a primary task; (see [0043], where the primary data model is defined in a language within the “business data model definition (BMD) file 102”)
the method further comprises declaratively defining a secondary task model of a secondary task using a task modelling language; (see [0085], where “The three examples ( credit card, insurance, and airline) demonstrate that the rule bot can handle a variety of rule (e.g., BERL) features and assist the user in authoring rules based on different data model (e.g., BMD) files.”)
the primary task model comprises a plurality of primary parameters that must be assigned a value in order to complete the primary task; (see [0004], where “The determined natural language prompt may be output to the user. The at least one hardware processor may fill the partial tree data structure based on the natural language prompt and the natural language utterance from the user.”)
a first primary parameter of the plurality of primary parameters is the secondary task model; 
and the secondary task model comprises a plurality of secondary parameters that must be assigned a value in order to complete the secondary task. (see [0084], where entities, are parameters that may contain parameters within their own fields, and these are modeled as separate models within the primary model in BERL (both BMD and BERL are interpreted to be task modelling languages):  “Table 10 shows a rule bot dialog for an airline example based on a blog post by Crowther and Can. The numbers refer to parts of the resulting BERL rule in Table 11, and the BMD data model (primary task model) is in Table 12. The data model illustrates entities whose fields are concepts that can in tum have fields of their own. The rule illustrates the defAct and setAct BERL actions for defining variables and setting fieldsof the persistent business entity, the airplane.”)

Regarding claim 13, Hirzel teaches wherein: the task model comprises a plurality of parameters that must be assigned a value in order to complete the task; (see [0004], where “The determined natural language prompt may be output to the user. The at least one hardware processor may fill the partial tree data structure based on the natural language prompt and the natural language utterance from the user.”)
the interpreting the user input comprises assigning values to each parameter of the plurality of parameters for which the user input contains a value; and the receiving a user input, the interpreting the user input, the generating an agent response, and the communicating the agent response are performed iteratively until a value has been assigned to each parameter of the plurality of parameters. (see [0004], “The at least one hardware processor may repeat the receiving of the natural language utterance, the interpreting of the natural language utterance, the determining of the natural language prompt, and the filling of the partial tree data structure until the partial tree data structure represents a rule the user accepts”)

Regarding claim 14, Hirzel teaches wherein the task model is generated based on an external data file. (see [0043], where the data model is defined in a language within the “business data model definition (BMD) file 102”)

Regarding claim 15, Hirzel teaches wherein the task is a sale of a product or service. (see [0077-0080], where in the task may be a transaction and use the credit-card data model: “As an example, for the credit-card BMD file shown in Table 3, the rule bot extracts the following NLU entities: [0078] @concept: account, account status, authorization response, transaction [0079] @enum: Excellent, Fair, Good, Poor, Risky [0080] @field: account, amount, country code, date, id, message, status, transaction”)

Regarding claim 17, Hirzel teaches the task model comprises: a parameter that must be assigned a value in order to complete the task; and a constraint limiting a range of values that the parameter can be assigned. (see [0096-0100], for an example natural-language dialog with the conversational agent, where the user inputs the value “get the amount property”, which is interpreted by the data model (eg. task model): “The data model contains the list of known (eg. range of values) fields (eg. parameters), which enables the methodology in one embodiment to determine that 'amount' is a valid field for this data model.”)

Regarding claim 18, Hirzel teaches wherein the task model comprises: a plurality of parameters that must be assigned a value in order to complete the task; and a constraint that limits a range of values that can be simultaneously applied to a first parameter of the plurality of parameters and a second parameter of the plurality of parameters. (see [0096-0100], for an example natural-language dialog with the conversational agent, where the user inputs the value “get the amount property”, which is interpreted by the data model (eg. task model): “The data model contains the list of known (eg. range of values) fields (eg. parameters), which enables the methodology in one embodiment to determine that 'amount' is a valid field for this data model.”, and the constraints enumerated in the data model may be applied to other inputted values for parameters)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzel et al., further in view of Garrote (US Pub No. 2019/0197111).
Regarding claim 8, Hirzel teaches the task model comprises a plurality of parameters that must be assigned a value in order to complete the task; (see [0043], where the data model is defined in a language within the “business data model definition (BMD) file 102”, and see [0077], where “After parsing the BMD, the rule bot represents it as a "Business Object Model" (BOM), which is a simple object type representation. The rule bot extracts concept names, field names, and enumeration values to prepare the NLU entity extractor. The NLU entity extractor is then trained so it can extract those NLU entities from the user input. (eg. plurality of parameters)”)
before receiving the user input, prompting the user to enter a first user-defined parameter value to be assigned to a first parameter of the plurality of parameters (see [0048] for an example of the assigning of rule parameters through dialog: “For example, early in the dialog, the event clause of a rule might be in the undefined state 302. Later, after a few dialog turns, the rule bot might assume that the human wants to fill the event clause with "when a transaction occurs, called 'the transaction', causing a state transition to the filled state 304. At this point, the rule bot might prompt the human for confirmation.”)
and generating a prompt to enter the first user-defined parameter value to be assigned to the first parameter (see [0044], where “The dialog controller 208 uses the natural-language generator (NLG) 210 to talk back to the human 202….Through the flow of the conversation, the dialog controller 208 fills in the pieces of the partial tree (eg. this includes the first parameter), including a partially filled-in abstract syntax tree (AST) 212 for a BERL rule 214.” see [0051], for the “a dialog controller (e.g., shown at 208 in FIG. 2) and how it uses the partial tree to drive the conversation towards its desired outcome, a complete accepted rule, e.g., BERL rule.”)
Hirzel does not teach interpreting the user input when it is a question. Garrote teaches interpreting the user input comprises determining whether the user input includes a user question; the generating the agent response comprises, in response to a determination that the user input includes a user question: generating a response to the user question; (see [0017], where “conversational agent engine 120 may service customers' inquiries, answer customers' questions, troubleshoot and diagnose issues, and address general customer needs or concerns. Conversational agent engine 120 may respond to customers using pre-defined or intelligently formed, ad-hoc text strings to ask pertinent additional questions to gather further information about a customer's inquiries.”)
	Hirzel and Garrote are combinable because they both teach systems for deploying conversational agents. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure of filling of the parameters of a data model for a transaction through a conversational agent interacting with a user laid out in Hirzel with Garrote’s teaching of a conversational agent interacting with the user given a question for the agent to answer. One would be motivated to do because one of the business events that the 

Regarding claim 16, Hirzel teaches the task model of claim 15.  Hirzel does not teach the task model is generated based on an API for a digital ordering platform. Garrote teaches wherein the task model is generated based on an application programming interface defined by a digital ordering platform for the product or service. (see [0009], “using the conversational agents to translate received natural language to operations performable at API endpoints specified in the API specifications.” and the “user 102 may interact with an interactive agent to accomplish a task, gather information, or complete other appropriate goals”, and see [0015], where the “user 102 may converse with an interactive agent to order a pizza from a pizzeria, receive suggestions about particular goods or services from a retailer, obtain customer support for a technical problem”, and so the API operations are interpreted to be designed to fulfill the user requests within the ordering platform)
Hirzel and Garrote are combinable because they both teach systems for deploying conversational agents. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the task model is Hirzel to be generated based on the API taught in Garrote. One would be motivated to “to simplify the deployment of conversational agents by basing a conversational agent's behavior on an API specification” (see Garrote, [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        3/8/2022


/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659